AdaMS, Oh. J.
The defendant, Perry Reel, acting as sheriff of Pottawattamie county, levied a writ of attachment i. fraudu-anee: saleo/ chaser’s knowledge of tent.dulent m" upon the goods in question in favor of Field, Leiter & Co., who were creditors of Harter & Claus, who had theretofore been doing business 1 0 as merchants in the city of Des Moines. The plaintiff, French, had, some months previous, been in the employ of Harter & Claus, and, without means of his own to any great extent, had set up as a merchant at Avoca. Nearly, if not quite, all of his original stock was furnished by Harter & Claus, for which they took the plaintiff’s note. *123The circumstances under wbicb be commenced business and obtained the stock of goods led Eield, Leiter & Co., as creditors of Harter & Claus, to suspect that he was still acting as the employe of Harter & Claus in selling their goods; and, if not, that the sale to plaintiff by Harter & Claus was made to defraud their creditors, as the plaintiff knew. They accordingly caused the same to be attached, as above set forth. The appellants complain of three instructions given by the court, and contend, also, that the verdict is unsup. ported by the evidence.
The instructions complained of are very lengthy, and we cannot properly set them out. They hold, in substance, that the burden was upon the plaintiff to make out ajprima faoie case by showing a purchase of the goods by himself, and if the plaintiff showed such purchase it would be good as against all the world except the creditors of their vendors, and good even as against them, unless it was made to appear that their vendors made the sale with intent to hinder or defraud their creditors, and such intent was known to the plaintiff. Upon what ground specifically the defendants object to these instructions does not appear, either from the assignment of error or the argument of their counsel, and we are not able to see that any objection can properly be made.
The burden of the argument of the defendant’s counsel is directed to the proposition that the verdict is not sustained 2. vrbdiot: evidence to support: cred-lbility of witnesses. by the evidence. They do not deny that there ^ ...... ,™, are many statements contained m the plaintiff’s J *■ testimony tending to show a Iona fide purchase of the goods by him, but they contend that the proven circumstances render his statement incredible. But this question of credibility was for the jury, and we cannot disturb their verdict unless it is so clearly unsustained that we should be justified in regarding it as the result of passion or prejudice. Now, looking at the evidence, the most that we can say-is that we think that different minds might honestly *124reach different conclusions. It would serve no useful purpose to set out the evidence and discuss the circumstances upon which the defendants rely to sustain their theory, and we refrain from doing so. It is sufficient to say that we do not think that the verdict can properly be set aside.
Affirmed.